UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4885
JOSE REMIJIO MARTINEZ-ZAMBRANO,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                           (CR-00-3-V)

                      Submitted: May 7, 2002

                      Decided: June 4, 2002

  Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jeffrey B. Welty, POYNER & SPRUILL, L.L.P., Raleigh, North Car-
olina; E. Fitzgerald Parnell, III, POYNER & SPRUILL, L.L.P., Char-
lotte, North Carolina, for Appellant. Gretchen C.F. Shappert, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.
2               UNITED STATES v. MARTINEZ-ZAMBRANO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Jose Remijio Martinez-Zambrano appeals his jury convictions for
one count of conspiracy to possess with intent to distribute cocaine
and marijuana and seven counts of possession with intent to distribute
cocaine and marijuana, in violation of 21 U.S.C.A. §§ 841, 846 (West
1999 & Supp. 2001), and concurrent sentences of seventy-eight
months’ imprisonment on each count. We affirm.

   We find the prosecutor’s comments during her rebuttal closing
arguments were not plainly erroneous. See United States v. Olano,
507 U.S. 725, 732-37 (1993). We conclude the remarks did not
amount to improper bolstering, vouching, or reference to materials
outside the record and were neither improper nor prejudicial. See
United States v. Wilson, 135 F.3d 291, 297 (4th Cir. 1998); United
States v. Mitchell, 1 F.3d 235, 239, 241-42 (4th Cir. 1993).

   Therefore, we affirm Martinez-Zambrano’s convictions and sen-
tences. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED